Exhibit 10.11

CRAWFORD & COMPANY

EXECUTIVE STOCK BONUS PLAN

RESTRICTED STOCK AWARD AGREEMENT

THIS AGREEMENT, entered into as of the Grant Date, by and between the
Participant and Crawford & Company (the “Company”);

WHEREAS, the Company maintains the Crawford & Company Executive Stock Bonus Plan
(the “Plan”), which is incorporated into and forms a part of this Agreement, and
the Participant has been selected by the committee administering the Plan (the
“Committee”) to receive an Award of Restricted Stock under the Plan;

NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as
follows:

1. Terms of Award and Definitions. For following terms used in this Agreement
shall have the meanings set forth in this Section 1:

(a) Date of Termination. The Participant’s “Date of Termination” shall be the
first day occurring on or after the Grant Date on which the Participant is
neither employed by the Company or any Subsidiary Corporation; provided that a
termination shall not be considered to have occurred while the Participant is on
an approved leave of absence from the Company or a Subsidiary Corporation. If,
as a result of a sale or other transaction that does not constitute a
Terminating Event, the Participant’s employer is or becomes an entity that is
separate from the Company or any Subsidiary Corporation, the occurrence of such
transaction shall be treated as the Participant’s Date of Termination caused by
the Participant being discharged by the employer.

(b) Designated Beneficiary. The “Designated Beneficiary” shall be the
beneficiary or beneficiaries designated by the Participant in a writing filed
with the Committee in such form and at such time as the Committee shall require.

(c) Disability. Except as otherwise provided by the Committee, the Participant
shall be considered to have a “Disability” if he is eligible for disability
payments under the Company’s long-term disability plan.

(d) Grant Date. The “Grant Date” is                                     .

(e) Participant. The “Participant” is                                     .

(f) Retirement. “Retirement” of the Participant shall mean, with the approval of
the Committee, the occurrence of the Participant’s Date of Termination on or
after the date the Participant attains age [insert retirement age].

(g) Restricted Period. The “Restricted Period” is the period beginning on the
Grant Date and ending on the Vesting Date.



--------------------------------------------------------------------------------

(h) Restricted Stock. The number of shares of “Restricted Stock” awarded under
this Agreement shall be                                      shares.

(i) Vesting Date. The “Vesting Date” is the date the Period of Restriction shall
end and the Shares of Restricted Stock shall be owned free and clear of any
restrictions by the Participant except as otherwise provided in Section 5(a).
The shares of Restricted Stock shall vest on the applicable Vesting Date as set
forth on the following schedule, provided the Participant’s Date of Termination
has not occurred on or before such Vesting Date. [choose one option, or describe
vesting approved by board]

[a]

 

Number of Shares

  

Vesting Date

[50% of the Restricted Stock Award][            ]    December 31,          [100%
of the Restricted Stock Award][            ]    December 31,         

[b]

 

Number of Shares

  

Vesting Date

[20% of the Restricted Stock Award][            ]    December 31,          [40%
of the Restricted Stock Award][            ]    December 31,          [60% of
the Restricted Stock Award][            ]    December 31,          [80% of the
Restricted Stock Award][            ]    December 31,          [100% of the
Restricted Stock Award][            ]    December 31,         

Except where the context clearly implies or indicates the contrary, a word,
term, or phrase used in the Plan is similarly used in this Agreement.

2. Award. The Participant is hereby granted the number of shares of Restricted
Stock set forth in Section 1.

3. Dividends and Voting Rights. The Participant shall be entitled to receive any
dividends paid with respect to shares of Restricted Stock that become payable
during the Restricted Period; provided, however, that no dividends shall be
payable to or for the benefit of the Participant with respect to record dates
occurring prior to the Grant Date, or with respect to

 

2



--------------------------------------------------------------------------------

record dates occurring on or after the date, if any, on which the Participant
has forfeited the Restricted Stock. The Participant shall be entitled to vote
the shares of Restricted Stock during the Restricted Period to the same extent
as would have been applicable to the Participant if the Participant was then
vested in the shares; provided, however, that the Participant shall not be
entitled to vote the shares with respect to record dates for such voting rights
arising prior to the Grant Date, or with respect to record dates occurring on or
after the date, if any, on which the Participant has forfeited the Restricted
Stock.

4. Deposit of Shares of Restricted Stock. Each certificate issued in respect of
shares of Restricted Stock granted under this Agreement shall be registered in
the name of the Participant and shall be deposited in a bank designated by the
Committee. The grant of Restricted Stock is conditioned upon the Participant
endorsing in blank a stock power for the Restricted Stock.

5. Transfer and Forfeiture of Shares.

(a) Except as otherwise provided in this Agreement, and provided the
Participant’s Date of Termination does not occur during the Restricted Period,
then, at the end of the Restricted Period, the Participant shall become vested
in the shares of Restricted Stock, and shall own the shares free of all
restrictions otherwise imposed by this Agreement. The Participant shall become
vested in the shares of Restricted Stock, and become owner of the shares free of
all restrictions otherwise imposed by this Agreement, prior to the end of the
Restricted Period, as follows:

(i) The Participant shall become vested in the shares of Restricted Stock as of
the Participant’s Date of Termination prior to the Vesting Date, if the
Participant’s Date of Termination occurs by reason of the Participant’s
termination without “cause” (solely as determined by the Committee), Retirement,
death or Disability; and

(ii) The Participant shall become vested in the shares of Restricted Stock as of
the date of a Terminating Event, if the Terminating Event occurs prior to the
end of the Restricted Period, and the Participant’s Date of Termination does not
occur before the Terminating Event date.

(b) Otherwise, shares of Restricted Stock may not be sold, assigned,
transferred, pledged or otherwise encumbered until the expiration of the
Restricted Period or, if earlier, until the Participant is vested in the shares.
Except as otherwise provided in this Section 5, if the Participant’s Date of
Termination occurs prior to the end of the Restricted Period, the Participant
shall forfeit the Restricted Stock as of the Participant’s Date of Termination.

6. Heirs and Successors.

(a) This Agreement shall be binding upon, and inure to the benefit of, the
Company and the Participant and their respective heirs, executors,
administrators, successors and assigns, and upon any person acquiring, whether
by merger, consolidation, purchase of assets or otherwise, all or substantially
all of the Company’s assets and business.

 

3



--------------------------------------------------------------------------------

(b) If any rights exercisable by the Participant or benefits deliverable to the
Participant under this Agreement have not been exercised or delivered,
respectively, at the time of the Participant’s death, such rights shall be
exercisable by the Designated Beneficiary, and such benefits shall be delivered
to the Designated Beneficiary, in accordance with the provisions of this
Agreement and the Plan.

(c) If a deceased Participant has failed to designate a beneficiary, or if the
Designated Beneficiary does not survive the Participant, any rights that would
have been exercisable by the Participant and any benefits distributable to the
Participant shall be exercised by or distributed to the legal representative of
the estate of the Participant.

(d) If a deceased Participant has designated a beneficiary but the Designated
Beneficiary dies before the Designated Beneficiary’s exercise of all rights
under this Agreement or before the complete distribution of benefits to the
Designated Beneficiary under this Agreement, then any rights that would have
been exercisable by the Designated Beneficiary shall be exercised by the legal
representative of the estate of the Designated Beneficiary, and any benefits
distributable to the Designated Beneficiary shall be distributed to the legal
representative of the estate of the Designated Beneficiary.

7. Withholding. The Participant hereby consents to whatever action the Committee
directs to satisfy the minimum statutory federal and state tax withholding
requirements, if any, that the Committee in its discretion deems applicable to
the Award of Restricted Stock or the satisfaction of any forfeiture or vesting
conditions with respect to such Award. The Participant may elect to satisfy such
minimum federal and state tax withholding requirements through a reduction in
the number of shares of Stock actually transferred to him or to her under the
Plan. No withholding shall be effected under the Plan that exceeds the minimum
statutory federal and state withholding requirements.

8. Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding on
all persons.

9. Securities Registration. Upon the receipt of Stock pursuant to the terms of
this Agreement, the Participant shall, if so requested by the Company, (a) hold
such Stock for investment and not with a view of resale or distribution to the
public and (b) deliver to the Company a written statement satisfactory to the
Company to that effect.

10. Other Laws. The Company shall have the right to refuse to issue or transfer
any Stock under this Agreement if the Company, acting in its absolute
discretion, determines that the issuance or transfer of such Stock might violate
any applicable law or regulation.

 

4



--------------------------------------------------------------------------------

11. Disposition of Shares. The Participant shall, so long as he or she remains
an employee of the Company or Subsidiary Corporation, be obligated to notify the
Company in the case of each sale or other disposition of any Stock acquired
pursuant to the terms of this Agreement, such notice to be given to the Company
immediately upon the occurrence of any such sale or other disposition.

12. No Contract of Employment. Neither the Plan, this Agreement nor any related
material shall give the Participant the right to continue in employment by the
Company or by a Subsidiary Corporation or shall adversely affect the right of
the Company or a Subsidiary Corporation to terminate the Participant’s
employment with or without cause at any time.

13. Plan Governs. Notwithstanding anything in this Agreement to the contrary,
the terms of this Agreement shall be subject to the terms of the Plan, a copy of
which may be obtained by the Participant from the office of the Secretary of the
Company; and this Agreement is subject to all interpretations, amendments, rules
and regulations promulgated by the Committee from time to time pursuant to the
Plan.

14. Governing Law, Jurisdiction and Venue. The Plan and this Agreement shall be
governed by the laws of the State of Georgia and the jurisdiction and venue of
any suit, action, or other proceeding relating to this Agreement, including the
enforcement of any rights under this Agreement shall be in the Superior Court of
Fulton County, Georgia and the United States District Court for the Northern
District of Georgia. Any process or notice in connection with such suit, action
or other proceeding may be served by certified or registered mail or personal
service within or without the State of Georgia, provided a reasonable time for
appearance is allowed.

15. Amendment.

(a) The Committee may amend this Agreement by written agreement of the
Participant and the Company, without the consent of any other person.

(b) Notwithstanding Section 11(a), the Committee shall have the right to amend
this Agreement unilaterally or to withhold or otherwise restrict the transfer of
any Stock under this Agreement to the Participant as the Committee deems
appropriate in order to satisfy any condition or requirement under Rule 16b-3 to
the extent Rule 16 of the 1934 Act might be applicable to such grant or
transfer.

IN WITNESS WHEREOF, the Participant has executed this Agreement, and the Company
has caused these presents to be executed in its name and on its behalf, all as
of the Grant Date.

 

Crawford & Company     By:                     [insert name] Its:            
Company       Participant

 

5



--------------------------------------------------------------------------------

CRAWFORD & COMPANY

EXECUTIVE STOCK BONUS PLAN

BENEFICIARY DESIGNATION FORM

I wish to designate the following person(s) as my beneficiary(ies) to receive my
restricted shares and other outstanding awards, if any, under the Crawford &
Company Executive Stock Bonus Plan (the “Plan”) in the event of my death. I
reserve the right to change this designation with the understanding that this
designation, and any change thereof, will be effective only upon delivery to the
Company. The right to receive my restricted shares and other outstanding awards
under the Plan, if any, will be transferred to my primary beneficiaries who
survive me, and to my secondary beneficiaries who survive me only if none of my
primary beneficiaries survive me.

 

A. PRIMARY BENEFICIARY (BENEFICIARIES)

 

        

Name of Beneficiary

       

Relationship

       

Percentage

      1.                           2.                           3.             
            

 

B. SECONDARY BENEFICIARY (BENEFICIARIES)

 

        

Name of Beneficiary

       

Relationship

       

Percentage

      1.                           2.                           3.             
            

I acknowledge that execution of this form and delivery thereof to the Company
revokes all prior beneficiary designations I have made with respect to my
outstanding awards under the Plan.

Participant’s signature:                                                  .

Date:                     ,             .